January 9, 2014 VIA EDGAR TRANSMISSION Mr. Larry L. Greene United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C.20549 RE: The Aegis Funds (the “Trust”) CIK: 0001251896 File Nos. 333-192535 Dear Mr. Greene: Due to a clerical error, the 1st pre-effective amendment to the Trust’s Registration Statement filed on Form N-14/A on January 8, 2014 was incorrectly filed under 1933 Act number 333-106971.The Trust, therefore, requests that the 1933 Act number on the submission filing (Accession No. 0000894189-14-000103) be corrected.The correct 1933 Act number should be 333-192535.All other submission information was correct. If you have any questions, please do not hesitate to contact me at 414-765-6620. Sincerely, /s/ Alia S. Vasquez Alia S. Vasquez, Esq. For U.S. Bancorp Funds Services, LLC
